DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-8, 10-13, 15, 16 and 19 and species I, figure 1 in the reply filed on 12/11/2020 is acknowledged.  The traversal is on the ground(s) that the differences from figure 1, shown in figures 2-8 show some variations in implementation while keeping with the invention core of using a light source array, optical switch, RX and central office, sprinkler controller, etc.  This is not found persuasive because as applicant has already said these are separate variations.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9, 14, 17, 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/11/2020.
However, claims 11 and 12 appear to be drawn to the non-elected species of figure 2 and shall also be considered withdrawn. Please see paragraphs 0032 and 0035 of applicant’s specification.
Claim Objections
Claim 6 is objected to because of the following informalities:  Line 2 of claim 6 recites “at least one light detecting device” however for clarity and consistency this should read --at least one light detection device--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light emitting device” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (US Pat No 7,591,322 B2).
Re claim 1, Olson et al. disclose a fire detection system (Figs. 1a & 1b), comprising:
at least one light emitting device (applicant discloses in paragraph 0029 of applicant’s specification the device can be a light emitting diode or LED; Olson – Fig. 1b, LED1) for emitting light in a two-dimensional arrangement having multiple optical paths (col. 3, lines 45-60);
at least one light detection device (Fig. 1b, Q1) for outputting respective light detection signals responsive to detecting the emitted light in each of the multiple optical paths of the two-dimensional arrangement; and

Re claim 2, Olson et al. disclose perturbances in any of the multiple optical paths of the two-dimensional arrangement are evaluated as potentially being the abnormal condition (col. 4, lines 2-6).
Re claim 3, Olson et al. disclose wherein the at least one light detection device is configured to detect the abnormal condition (col. 4, lines 2-6) in a ceiling portion of a building structure (as the “ceiling portion” isn’t part of the structure of the detection system, and Olson teaches a system to be used in both residential and industrial buildingds, col. 1, lines 20-21, the system of Olson is fully capable of detecting the required conditions in any part of a building).
Re claim 4, Olson et al. disclose an optical fiber bundle (Fig. 1b, “fiber optic strand”) for delivering the light detection signals from the at least one light detector to the controller for evaluation (col. 6, lines 14-17).
Re claim 5, Olson et al. disclose the optical fiber bundle sends the light to the at least one light emitting device for emission therefrom (col. 6, lines 14-17).
Re claim 6, Olson et al. disclose the at least one light emitting device and the at least one light detecting device comprises an integrated passive light emitting and light detecting sensor head (col. 4, lines 18-21).
Re claim 7, Olson et al. disclose a reflector array (col. 3, lines 58-60) for reflecting the emitted light back to the integrated passive light emitting and light detecting sensor head (col. 4, lines 30-34).
Re claim 10, Olson et al. disclose the at least one light emitting device comprises a maneuverable light emitting sensor head (Fig. 1b, LED1), and the at least one light detection device comprises a light receiver (Q1).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Pat No 7,591,322 B2) in view of Roberts et al. (US Pat No 7,926,300 B2).
Re claim 8, Olson et al. disclose all aspects of the claimed invention but do not teach at least one optical switch for selectively enabling and disabling various ones of the light emitting devices in the array.
However, Roberts et al. disclose an optical switch for selectively enabling and disabling various lights in an array (col. 16, line 44-47 and col. 17, lines 21-23).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the system of Olson et al. include an optical switch as taught by Roberts et al. to provide the ability to switch which lighting devices connect to the sensor (Roberts – col. 17, lines 21-23).
Claims 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Pat No 7,591,322 B2) in view of Schmitt et al. (US Pat No 9,403,046 B2).
Re claims 13 & 15, Olson et al. disclose all aspects of the claimed invention but do not teach the set of fire sprinklers are comprised in a software defined network or that at 
However, Schmitt et al. disclose a fire suppression system including sprinkler heads (Fig. 1A, 114a and 114b) comprised in a software defined network (134) implemented using a cloud-based configuration (col. 6, line 65).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to connect the system of Olson et al. to a cloud-based network configuration as taught by Schmitt et al. to provide a way to remotely monitor and control the fire suppression system (Schmitt – col. 1, lines 6-9).
Re claim 16, Olson et al. disclose all aspects of the claimed invention but do not teach the controller is configured to detect any of smoke, oxygen, carbon dioxide, and carbon monoxide.
However, Schmitt et al. disclose a controller configured to detect smoke (col. 2, lines 48-49).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the system of Olson et al. include a smoke detector as taught by Schmitt et al. provide ways of verifying that the fire has been extinguished (Schmitt – col. 2, lines 35-39).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Pat No 7,591,322 B2) in view of Zhang et al. (US Pat No 7,688,199 B2).
Re claim 19, Olson et al. disclose all aspects of the claimed invention but do not teach analyzing two-dimensional gas mapping data.
However, Zhang et al. disclose a fire detection system including a computer system which analyzes two-dimensional gas mapping data (col. 5, lines 1-16).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN M CERNOCH/          Examiner, Art Unit 3752